Fourth Court of Appeals
                               San Antonio, Texas
                                   November 29, 2018

                                   No. 04-18-00481-CR

                               Dorothy A. HOLLOWAY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR0541
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
       The appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellants brief is due on December 27, 2018. No Further Extensions, absent extraordinary
circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court